In an action in which the plaintiff wife was granted a judgment of divorce and awarded custody of the parties’ three minor children, defendant appeals from an order of the Supreme Court, Nassau County, dated August 4, 1977, which, after a hearing, denied his cross motion to, inter alia, modify the judgment of divorce so as to change custody of the children. Order affirmed, without costs or disbursements. Under the circumstances revealed at the hearing, we hold that Special Term properly exercised its discretion in determining that custody of the children should remain with their mother, but that she should adhere more closely to the terms of the judgment of divorce with respect to the father’s visitation rights and other areas of consultation. As has been so often stated, the best interests of the children are the paramount consideration in determining questions of custody. Defendant-appellant has not sufficiently demonstrated that a change in custody would be beneficial to the children. Damiani, J. P., Titone, Rabin and Margett, JJ., concur.